DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bornzin et al. (US 2011/0125206).
Bornzin et al. discloses:

1. A system (e.g., via the disclosed implantable stimulation device 10), comprising: a signal receiver circuit (e.g., via the disclosed sensing module) configured to receive cardiac electrical information and premature ventricular contraction (PVC) information of a subject (e.g., via the disclosed microcontroller 60 and the confirmation event detector 63 which senses an intrinsic R-wave event, i.e. a PVC signal) {e.g., [0031], [0040], [0043]-[0046] & (Fig 2)}; and an assessment circuit (e.g., via the disclosed arrhythmia detector 62 directed associated with the confirmation event detector 63) configured to: detect atrial fibrillation (AF) of the subject using the received cardiac electrical information; and adjust the AF detection using the received PVC information (e.g., via step 324 and 325 where AF is identified based on the ‘sufficient P-wave confirmation) {e.g., [0031], [0049], [0066], [0071]-[0074] & (Fig 5)}.

2. The system of claim 1, wherein the assessment circuit is configured to determine a PVC state of the subject using the received PVC information and to adjust AF detection using the determined PVC state {e.g., [0066], [0071]-[0074] & (Fig 2)}.

3. The system of claim 2, wherein the assessment circuit is configured to detect a PVC event using the received PVC information and to count detected PVC events in a first detection window (e.g., element 208/218 at step 302). {e.g.,[0046], [0049]-[0050] & (Figs 3 & 5)}.

4. The system of claim 3, wherein the assessment circuit is configured to determine the PVC state of the subject and to adjust the AF detection using the count of PVC events in the first detection window {(e.g.,  at step 320). {e.g., [0046], [0071]-[0074 & (Figs 3 & 5)}.

5. The system of claim 3, wherein the received PVC information comprises an indication of a detected PVC event {(e.g., at step 320). {e.g., [0046], [0071]-[0074 & (Figs 3 & 5)}.

6. The system of claim 3, wherein, if the PVC event count is below a first threshold, the assessment circuit is configured to determine a low-PVC state, and the system is configured to detect AF of the subject using a low-PVC burden mode, and wherein, if the PVC event count meets or exceeds the first threshold, the medial-device system is configured to determine a high-PVC state, and the system is configured to detect AF of the subject using a high-PVC burden mode (e.g., [0067]-[0074]).

7. The system of claim 6, wherein the assessment circuit is configured to detect AF in the first detection window using the received cardiac electrical information in the first detection window, wherein, to 

8. The system of claim 7, wherein, to adjust the AF detection in the high-PVC burden mode, the assessment circuit is configured to remove detected PVC events and cardiac electrical information from an interval at least one of preceding or proceeding the detected PVC events from the first detection window (e.g., [0067]-[0074]).

9. The system of claim 3, wherein, if the PVC event count is below a first threshold, the assessment circuit is configured to determine a low-PVC state, and the assessment circuit is configured to detect AF of the subject using a low-PVC burden mode, wherein, if the PVC event count meets or exceeds the first threshold, but is below a second threshold higher than the first threshold, the medial-device system is configured to determine a high-PVC state, and the assessment is configured to detect AF of the subject using a high-PVC burden mode, and wherein, if the PVC event count meets or exceeds the second threshold, the system is configured to suspend AF detection (e.g., [0067]-[0074]).

10. The system of claim 1, wherein the assessment circuit is configured to control storage of received cardiac electrical information using the received PVC information (e.g., [0064]-[0065] & [0074]).

11. A method (e.g., element 300), comprising: receiving cardiac electrical information and premature ventricular contraction (PVC) information of a subject using a signal receiver circuit (e.g., via the disclosed microcontroller 60 and the confirmation event detector 63 which senses an intrinsic R-wave event, i.e. a PVC signal) {e.g., [0031], [0040], [0043]-[0046] & (Fig 2)}; detecting, using an assessment circuit (e.g., via the disclosed arrhythmia detector 62 directed associated with the confirmation event 

12. The method of claim 11, comprising: determining, using the assessment circuit, a PVC state of the subject using a count of PVC events in a first detection window (e.g., element 208/218 at step 302). {e.g., [0046], [0049]-[0050] & (Figs 3 & 5)}.

13. The method of claim 11, comprising: detecting, using the assessment circuit, a PVC event using the received PVC information; counting, using the assessment circuit, detected PVC events in a first detection window; and determining, using the assessment circuit, a PVC state of the subject using the count of PVC events in the first detection window, wherein adjusting AF detection comprises using the determined PVC state {(e.g., at step 320). {e.g., [0046], [0071]-[0074 & (Figs 3 & 5)}.

14. The method of claim 13, wherein determining the PVC state of the subject comprises determining: a low-PVC state if the PVC event count is below a first threshold; and a high-PVC state if the PVC event count meets or exceeds the first threshold, but is below a second threshold, and wherein detecting AF of the subject includes using: a low-PVC burden mode if the PVC event count is below the first threshold; and a high-PVC burden mode if the PVC event count meets or exceeds the first threshold, but is below the second threshold (e.g., [0067]-[0074]).

15. The method of claim 14, comprising: suspending AF detection if the PVC event count meets or exceeds the second threshold higher than the first threshold (e.g., [0067]-[0074]).

16. The method of claim 14, wherein detecting AF comprises detecting an AF episode in the first detection window using the received cardiac electrical information in the first detection window, and wherein, in the high-PVC burden mode, adjusting AF detection comprises removing detected PVC events from the detection window and detecting AF using the remaining cardiac electrical information in the first detection window (e.g., [0067]-[0074]).

17. The method of claim 16, wherein, in the high-PVC burden mode, adjusting AF detection comprises removing detected PVC events and cardiac electrical information from an interval at least one of preceding or proceeding the detected PVC events from the first detection window (e.g., at step 328) (e.g., [0067]-[0074]).

18. A system, comprising: a signal receiver circuit configured to receive cardiac electrical information and premature ventricular contraction (PVC) information of a subject (e.g., via the disclosed microcontroller 60 and the confirmation event detector 63 which senses an intrinsic R-wave event, i.e. a PVC signal) {e.g., [0031], [0040], [0043]-[0046] & (Fig 2)}; and an assessment circuit (e.g., via the disclosed arrhythmia detector 62 directed associated with the confirmation event detector 63) configured to: detect atrial fibrillation (AF) of the subject using the received cardiac electrical information of the subject; determine a PVC state of the subject using a count of PVC events in a first detection window (e.g., element 208/218 at step 302). {e.g., [0046], [0049]-[0050] & (Figs 3 & 5)} including: if the PVC event count is below a first threshold, determine a low-PVC state; and if the PVC event count meets or exceeds the first threshold, determine a high-PVC state; and 
adjust the AF detection using the determined PVC state, including: detect AF of the subject using a low-PVC burden mode in the low-PVC state; and detect AF of the subject using a high-PVC burden mode in 

19. The system of claim 18, wherein the assessment circuit is configured to suspend atrial fibrillation detection if the PVC event count meets or exceeds a second threshold higher than the first threshold (e.g., [0067]-[0074]).

20. The system of claim 18, wherein the assessment circuit is configured to detect AF in the first detection window using the received cardiac electrical information in the first detection window, wherein, to adjust the AF detection in the high-PVC burden mode, the assessment circuit is configured to remove detected PVC events and cardiac electrical information from an interval at least one of preceding or proceeding the detected PVC events from the first detection window  (e.g., at step 328) (e.g., [0067]-[0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792